 1

 2
                                                                     JS-6
 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9

10                     CENTRAL DISTRICT OF CALIFORNIA
11
                             ) Case No. 2:20-cv-00482-MWF-SS
     REBECCA HELLER, individually
12                           )
     and on behalf of all others similarly
13   situated,               ) ORDER TO DISMISS WITHOUT
                             ) PREJUDICE
14
     Plaintiff,              )
15                           )
            vs.              )
16
                             )
17   LABORATORY CORPORATIONS )
18
     OF AMERICA d/b/a LCA    )
     COLLECTIONS,            )
19                           )
20   Defendant.
21

22         IT IS HEREBY ORDERED that pursuant to the Notice of Plaintiff, this
23   matter is dismissed without prejudice, pursuant to Federal Rule of Civil
24   Procedure 41(a)(1)(A)(i).
25

26   Dated: February 26, 2020        _______________________________
27
                                     The Honorable Michael W. Fitzge ald

28




                                       Order to Dismiss - 1
